Citation Nr: 1516968	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-15 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for eczema.  

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.  

3.  Entitlement to a compensable rating for hemorrhoids.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for eczema, continued the Veteran's 50 percent rating for PTSD and 0 percent rating for hemorrhoids, and denied a TDIU.  

A November 2011 rating decision increased the disability rating for PTSD, from 50 percent to 70 percent, effective November 16, 2009.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, in an August 2014 rating decision, the RO assigned a temporary total evaluation for PTSD based on hospitalization of over 21 days, effective August 4, 2014, and continued the 70 percent rating thereafter, effective November 1, 2014.  Therefore, the Board's analysis for an increased rating for PTSD will not include the period of temporary total evaluation. 

In December 2014, the Veteran testified before the undersigned at a Central Office hearing.  A copy of the transcript has been associated with the claims file.  

Regarding the eczema claim, the RO has treated this issue as a claim for service connection, and the Board also framed this issue as a claim for service connection during the December 2014 hearing.  However, upon closer review, the Veteran originally filed a claim for service connection for eczema in July 2008, which was denied in a January 2009 rating decision that became final.  Accordingly, the Board has recharacterized the claim for eczema as a claim to reopen.  Given that the Veteran's claim to reopen is being remanded, as explained further below, the Board finds that the Veteran is not prejudiced by such reframing of the issue.  

The Board notes that a May 2013 rating decision granted service connection for migraine headaches and assigned a 0 percent rating, effective February 19, 2010.  Although the Veteran filed a notice of disagreement with the assigned rating in April 2014, and the RO furnished a statement of the case on this issue in September 2014, the Veteran did not perfect a timely appeal of this issue.  Indeed, he did not attempt to perfect an appeal of this issue until his December 2014 hearing, which was not within 60 days of the statement of the case or within one year of notice of the May 2013 rating decision.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).  Therefore, this issue is not before the Board at this time.  The Board, however, will refer the issue to the RO for adjudication. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from January 2013 to August 2014 and the December 2014 hearing transcript, are potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a left eye disability, insomnia, priapism/erectile dysfunction, residuals of head trauma, and substance abuse as secondary to service-connected PTSD; and entitlement to increased rating for migraine headaches and asthma have been raised by the record in an August 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of whether new and material evidence has been submitted to reopen a claim of service connection for eczema, and entitlement to a compensable rating for hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his PTSD more nearly approximates total occupational and social impairment for the entire appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2014).

2.  Entitlement to a TDIU is moot.  38 C.F.R. § 4.16(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As the Board's decision to grant a 100 percent rating for PTSD for the entire period on appeal is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Veteran contends that he is entitled to a higher disability rating for his PTSD.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 70 percent disabling.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. 

On VA examination in March 2010, the Veteran was noted to have persistent difficulty falling and remaining asleep at least 3 to 4 times a week.  He suffered from recurrent troubling nightmares that caused him to toss, turn, sweat, and thrash around in his sleep.  He had not been violent for several months, but he had been suspended four times from cosmetology school for lateness and arguing.  He was told that he might lose his spot in the school.  The Veteran continued to be socially withdrawn and avoidant of large crowds.  He only ventured outside when he had to do so and was hypervigilant, wary, and suspicious in almost all settings.  He experienced recurrent unwanted intrusive thoughts during his waking hours and avoided watching media information concerning all wars.  He was quick to become irritable, angry, and inpatient.  He stated that it "[did]n't even pay for [him] to go anywhere, because [he]'ll just end up getting into a fight."  

Examination revealed that the Veteran maintained poor eye contact but was considered to be a reliable historian.  He was oriented in all spheres, had intact memory, and had goal-directed speech and thought processes.  There was mild psychomotor retardation noted.  The Veteran had a sad and anxious mood and affect, and spoke about how he felt he was not getting anywhere in his life.  He denied being actively suicidal, and was not found to be homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  He had good fund of knowledge, abstracting ability, mathematical calculating ability, insight, and judgment.  The Veteran was diagnosed with chronic PTSD and was assigned a GAF score of 55.  The examiner found that the Veteran's prognosis was guarded.  He noted that the Veteran had difficulty establishing and maintaining work and social relationships, as he was often socially isolated and did not feel comfortable in the presence of other people.  The Veteran was also noted to become irritable, angry, anxious, and withdrawn.  The examiner further opined that the Veteran was capable of working from a cognitive point of view in a job in which his employers understood his substance abuse history and his PTSD symptoms.  He determined that the Veteran would not be able to handle significant emotional stress and "would have to be in a setting which would accept or tolerate his outbursts of anger and intermittent violent episodes."      

At a February 2012 VA examination, the Veteran was noted to have reconciled with his wife in 2011, but they continued to have multiple issues.  He was working in the commissary of the VA hospital for 30 hours each week and was reported to be performing his work well.  He spent his spare time watching television and sitting at home.  The examiner diagnosed the Veteran with chronic PTSD and assigned a GAF score of 55.  He determined that the Veteran's PTSD symptoms included, but were not limited to, difficulty falling and remaining asleep, poor sleep quality, hypervigilance, nightmares, flashbacks, irritability, social avoidance, avoidance of watching media information about war, depressed mood, anxiety, suspiciousness, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships.  He found that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or had symptoms that were controlled by medication.  The Veteran's occupational and social impairment was manifested by irritability, social avoidance, sitting with his back to the wall in public places, and quickness to develop arguments and disagreements with co-workers and superiors.  The examiner also found that the Veteran did not suffer from a clinically significant depression and that his anxiety, sadness, and mild depressive symptoms were part and parcel of his PTSD.      

On VA examination in February 2014, the Veteran was described as being estranged.  He had separated from his wife in 2012 and currently lived in his cousin's home.  He had been working part-time as a cashier for the past 2 years, but found it difficult to find a job.  He was in financial distress and indicated that he worked in order to feed himself, but would not work otherwise.  He was noted to have previously played sports actively.  However, he did not currently participate in any significant social activities or hold a leadership position.  He was largely socially isolated in his spare time and spent his spare time in the home of his cousin.  He complained of experiencing difficulty falling and remaining asleep, poor sleep quality, and tossing, turning, thrashing, and sweating in his sleep.  Prior to separating with his wife in 2012, he had accidentally hit or kicked her several times in his sleep, and she often slept in another bed.  She also often awakened him during troubling dreams, and he reacted with a violent startle when he first awakened.  The Veteran also experienced combat-related nightmares at least once a week.  He tried to suppress thinking about the traumatic events to which he was exposed, but still suffered from flashbacks.  He avoided watching media information about war.  His chief complaint was his irritability, as he was quick to become irritable, anxious, and angry.  Although he had not been violent since discharge from service, he was quick to take offense at small slights and become angry.  He tried to avoid being in public settings and invariably sat with his back to the wall when he had to be in public.  He was routinely irritable, anxious, withdrawn, and hypervigilant.  The Veteran initially indicated that he had auditory hallucinations, but upon further discussion, the examiner found that these were thoughts inside the Veteran's mind and not actual auditory hallucinations.  The Veteran also reported having intermittent suicidal thoughts for several years that had occurred more frequently since his wife left the marriage in 2012.  He had not attempted to harm himself, nor had he been premeditatedly violent, psychotic, manic, hypomanic, obsessive, or compulsive.  The Veteran had been psychiatrically hospitalized for 7 days at the VA hospital in Maryland last week and had actively contemplated taking an overdose.    

Upon examination, the examiner diagnosed the Veteran with chronic PTSD.  He determined that the Veteran's PTSD symptoms included, but were not limited to, hypervigilance, nightmares, flashbacks, social avoidance, avoidance of watching media information about war, depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work-like setting), inability to establish and maintain effective relationships, and suicidal ideation.  He found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran's occupational and social impairment was manifested by nightmares, flashbacks, social avoidance, sitting with his back to the wall in public places, hypervigilance, and quickness to become irritable and angry.  The examiner also found that the Veteran was not actively suicidal and opined that he was capable to perform simple and repetitive work in a structured setting.  However, the Veteran would not be able to provide executive functions or complete work as a team leader due to his irritability, social isolation, and desire to be by himself.  

In December 2014, the Veteran testified before the Board at a central office hearing.  Testimony revealed, in pertinent part, that the Veteran had been getting into a lot of arguments when running into people from his past.  He testified that he felt that they were after him and that he would want to kill them before they killed him.  He reported that it was hard to deal with the people from his past knowing where he worked.  He stated that he had lost a lot of trust for people and felt detached because he did not know how to deal with certain people or even talk to them to have a regular conversation.  He indicated that it was difficult for him to do everyday things because his mind was "somewhere else."  He reported that he blamed himself for having to testify against members of his former gang regarding the death of a friend and getting the gang members sent to jail.  He maintained that he had never been able to keep a job for more than a month or two because he would end up getting terminated for arguing with somebody or getting into a fight with his boss.  He indicated that he currently worked as a barber, but that he was only able to work 2 days a week for 4 hours at a time.  He testified that it was not a regular job, but instead, he had a special arrangement with his friend/employer to be able to go in and work 2 days a week as a barber at the VA hospital.  He reported that he was currently homeless and living in his car.  He also indicated that he had been recently hospitalized in August 2014 for his PTSD.       

VA treatment records dated from November 2008 to December 2014 are consistent with the symptoms reported in the VA examination reports, as they show that the Veteran has consistently reported experiencing nightmares, intrusive thoughts, social isolation, sleep impairment, feelings of not knowing how to deal with everyday life, feeling out of touch, panic attacks when in crowds, high anxiety, depression, anger, irritability, hypervigilance, exaggerated startle response, poor concentration, paranoia, chronic suicidal ideation, thoughts of harming others, and auditory hallucinations of other people's voices.  In November 2008, the Veteran reported that he had been separated from his wife for 1 year and that he had a minimal social/family support system.  He was suspended from barbershop school in May 2009 for being verbally aggressive towards his teacher and indicated that he felt his teacher had been harassing and belittling him.  He was subsequently suspended several more times from barbershop school for arguing with his teachers.  He did not have consistent work and reported that his longest job had lasted 4 months since discharge from service.  In February 2011, the Veteran reported that since 2006, he consistently had thoughts that other people meant to harm or kill him.  He indicated to his mental health provider that he had such thoughts about him as well and that he was afraid of him.  He also maintained that he thought he could hear other people say things such as "It's not your fault.  I trust you."  A November 2011 medical report reveals that the Veteran experienced regular suicidal thoughts when he felt guilt about his friend dying and when he felt overwhelmed with fear that members of his former gang might hurt him or his family.  He reported that he once engaged in a suicidal action when he laid on a railroad track.  He indicated that the train came within 15 feet of him but turned onto another track, and he had done nothing to move onto the other track to be struck by the train.  The medical evidence confirms that the Veteran was hospitalized from August 4, 2014 to August 21, 2014 to participate in the PTSD residential program.  The Veteran was assigned GAF scores of 58, 55, 49, 48, 46, 45, 44, and 40 in the treatment records.  

After consideration of the lay and objective evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 100 percent rating are met, as the Veteran's PTSD symptoms more nearly approximate total occupational and social impairment.   

The preponderance of the evidence shows that the Veteran's PTSD has been consistently manifested by a chronic sleep impairment due to nightmares and night sweats, hypervigilance, intrusive thoughts, paranoia, irritability, anger, chronic suicidal ideation, thoughts of harming others, auditory hallucinations, and social isolation.  

The Board acknowledges that the Veteran's PTSD symptoms do not precisely mirror the symptoms enumerated for a 100 percent rating under Diagnostic Code 9411.  For example, there is little or no evidence in the record of gross impairment in communication, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  However, it is apparent that the Veteran's symptoms, especially his paranoia (manifested by hypervigilance, thoughts of harming others who he believes will harm or kill him, and auditory hallucinations), suicidal ideation, social isolation and avoidance behavior, and irritability/anger manifested by getting into arguments with others, have been of the frequency, severity, and duration to have rendered the Veteran more nearly totally impaired in his social and occupational functioning throughout this appeal.  See Mauherhan, supra; Vasquez-Claudio, supra.  

With respect to the Veteran's social functioning, the Board acknowledges that the VA examiners did not find that the Veteran had total social impairment.  However, the evidence shows that the Veteran's irritability, anger, anxiety, social isolation, paranoia, and depression were more nearly productive of total social impairment.  Indeed, due to the Veteran's extreme social isolation and irritability, he had a minimal social/family support system.  Although the Veteran had been married since 2004, he was unable to maintain an effective relationship with his wife, as they had separated in 2007 and 2012.  Further, while the Veteran reported at his February 2014 VA examination that he was living in his cousin's home, he was homeless and living in his car by the time he testified at his December 2014 Board hearing.  The evidence also consistently showed that the Veteran was socially isolated, avoidant of large crowds, and uncomfortable around other people.  He only ventured outside when he had to do so and was hypervigilant and suspicious in almost all settings.  He had to sit with his back to the wall when he was forced to be in public.  The Veteran also did not participate in any significant social activities.  He reported that he did not go anywhere because he would end up getting into a fight.  Moreover, due to the Veteran's paranoia and auditory hallucinations, he consistently had thoughts or heard voices that others (including his mental health provider) were planning to harm or kill him.  This caused him to have recurring thoughts of harming other people.  Indeed, he testified at his December 2014 hearing that he felt that the members of his former gang were after him and that he would want to kill them before they killed him.  Additionally, the evidence showed that the Veteran consistently had suicidal ideation.  While the suicidal ideation was passive most of the time, the Veteran reported that he once engaged in a suicidal action when he laid on a railroad track.  Finally, the Board notes that the Veteran had been psychiatrically hospitalized twice in 2014.  He reported that during his hospitalization in February 2014, he had actively contemplated taking an overdose.  Therefore, the Board finds that for all periods under consideration, the Veteran's PTSD was more nearly productive of total social impairment to a degree that is required for a 100 percent rating.  

In regards to the Veteran's occupational functioning, the Board acknowledges that the VA examiners did not find that the Veteran had total occupational impairment.  Indeed, the March 2010 examiner found the Veteran capable of working from a cognitive point of view in a job in which his employers understood his substance abuse history and his PTSD symptoms.  Moreover, the February 2014 examiner found that the Veteran was capable to perform simple and repetitive work in a structured setting.  However, significantly, the 2010 examiner also determined that the Veteran would not be able to handle significant emotional stress and would have to be in a setting which would accept or tolerate his outbursts of anger and intermittent violent episodes.  The Board finds it unlikely that there are many places of employment that would readily accept or tolerate outbursts of anger and intermittent violent episodes on the job.  Although the Veteran may be cognitively capable of doing simple work, the evidence shows that the Veteran's irritability, anger, anxiety, and withdrawal is more nearly productive of total occupational impairment.  The evidence shows that due to the Veteran's irritability, outbursts of anger, and intermittent violent episodes, he had been suspended from cosmetology school four times for arguing with his teachers.  Additionally, he has had difficulty sustaining employment since discharge from service because he would fight and argue with his co-workers and supervisors.  Moreover, the evidence revealed that due to the Veteran's paranoia and auditory hallucinations, he consistently had thoughts or heard voices that others were planning to harm or kill him.  This caused him to have recurring thoughts of harming other people, which would further impair him in a work setting.  The Veteran was currently able to work as a barber twice a week for 4 hours at a time only because it was an arrangement that he had with his friend.  Thus, the Board finds that for all periods under consideration, the Veteran's PTSD was more nearly productive of total occupational impairment to a degree that is required for a 100 percent rating.           

Finally, the Board acknowledges that the March 2010 and February 2012 VA examiners assigned a GAF score of 55, and a few VA treatment providers assigned GAF scores of 58 and 55.  These scores suggest no more than moderate impairment.  However, VA regulations do not dictate that disability percentages are assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  In this case, the overall evidence shows that the Veteran is entitled to a rating higher than 70 percent for all periods under consideration.  There are other GAF scores in the 40s.  While the Veteran had no memory loss, disorientation, gross impairment in communication, or inability to perform activities of daily living, the Board finds that the nature, frequency, duration, and severity of his other PTSD symptoms more nearly approximate the level of total occupational and social impairment.  

Therefore, the Board will resolve reasonable doubt in favor of the Veteran and find that for the entire period on appeal, his PTSD more nearly approximates the criteria for a 100 percent rating under Diagnostic Code 9411.  As the Board has granted the Veteran a 100 percent schedular rating for PTSD, it is not necessary to consider whether he is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 (2014).  Also, as the Board is granting a 100 percent schedular rating for PTSD, the matter of entitlement to TDIU is moot.


ORDER

For the entire appeal period, a rating of 100 percent for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to TDIU is dismissed.


REMAND

Although the Board regrets the delay, additional development is needed prior to adjudication of the Veteran's claim to reopen service connection for eczema, claim for a compensable rating for hemorrhoids, and claim for a TDIU.  

Regarding whether new and material evidence has been submitted to reopen a claim of service connection for eczema, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); see also Wilson v. Mansfield, F.3d 1055, 1059 (Fed. Cir. 2007) and VAOPGCPREC 6-2014.  In this case, the Veteran has not yet been notified regarding the criteria for reopening his previously denied claim for eczema.  On remand, the Veteran should be so notified.  Also, the Board finds that an addendum opinion should be obtained to the September 2012 eczema examination. 

The Veteran was last afforded a VA examination for his hemorrhoids in February 2014.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the last examination is not unduly remote, the Veteran has asserted that his disability has worsened since the last examination.  Specifically, during his December 2014 hearing, the Veteran reported that he had to undergo surgery later that month for his hemorrhoids because he had a fistula.     

Because there may have been changes in the Veteran's condition, the Board finds that a new examination of the rectum and anus is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Specifically, the Veteran testified at his December 2014 hearing that he would be undergoing surgery for his hemorrhoids later that month, and it does not appear that the medical records for the surgery have been associated with the claims file.  Therefore, an attempt should be made to obtain them on remand.    

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) that notifies him of the evidence and information necessary to reopen the claim for service connection for eczema (i.e., describes what new and material evidence is under the current standard).   

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his eczema and hemorrhoids since October 2014 that he has not already provided.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records, particularly the medical reports associated with his December 2014 surgical procedure for hemorrhoids.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Thereafter, the AOJ/Appeals Management Center (AMC) should obtain an addendum opinion to the September 2012 VA examination report regarding the nature and etiology of the Veteran's eczema claim. The claims file [including any relevant records contained in Virtual VA/Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner.  The examiner is requested to provide an opinion as to the following question:

As part of the rationale provided in the September 2012 VA examination report, the examiner maintained that there were "no medical records of Eczema while in the service"; however, the Veteran's March 2005 post-deployment health assessment shows that he reported a positive response to the question of whether he experienced "skin disease or rashes" during his deployment.  In light of the foregoing, the question is again asked whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed skin condition is etiologically related to his service. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his hemorrhoids.  The examiner must review the record in conjunction with the examination.  All indicated tests should be performed and the results reported.    

The examiner should describe all symptomatology related to the Veteran's service-connected hemorrhoids.  The examiner should identify whether external and/or internal hemorrhoids are present, and if so, whether they are 1) mild or moderate; 2) large or thrombotic and irreducible with excessive redundant tissue evidencing frequent recurrences, or; 3) associated with persistent bleeding and secondary anemia, or with fissures.  

5.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


